Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 9 and 10, the present invention from the present application discloses a processing system in which the server for “ executing, in response to the execution request for the processing flow, at least one component for executing a particular processing of the plurality of processing in the processing flow; and in case that an error occurs in execution of the particular processing by the component, refer to error notification configuration information associating an error notification condition with each processing included in the processing flow, the error notification condition being different for each processing, and report that the error has occurred based on an error notification condition associated with the particular processing”
which is allowable in combination with the other claimed limitations.
The closest prior art such as Namihira et al. (US P No. 2018/0060131) and Sakanashi et al. (US P. No. 2017/0255495), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Namihira et al. (US P No. 2018/0060131) discloses the flow executing unit sends a request to acquire a component to the component managing unit, based on the process flow information returned from the application managing unit.
	Sakanashi et al. (US P. No. 2017/0255495) discloses when the sequence of processes for implementing a service includes branching, by using the merge component, the components subsequent to the merge component 408 do not need to consider the branching. The user such as the creator, etc., of the process flow can easily specify the parameter of each component subsequent to the merge component.
Hayashi (US P. No. 10,120,758) discloses a process generation unit configured to generate information relating to a second process when an error has occurred during execution of the first process executed by the process execution unit, the second process corresponding to a series of rollback processes for rolling back a processing result of the first process that has been 

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 24, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672